Citation Nr: 0727701	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  98-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to May 1989.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision by the RO.

By a decision dated in February 2003, the Board reopened the 
veteran's previously denied claim for service connection for 
CAD.  In June 2003, and again in February 2005, the Board 
remanded the veteran's claim to the RO.  The case has been 
returned to the Board and is ready for further review.  


FINDING OF FACT

The veteran's CAD is not related to his military service.  


CONCLUSION OF LAW

CAD was not incurred in or aggravated by service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The service medical records include blood pressure readings, 
one EKG, treatment for chest pain, laboratory results for 
cholesterol and triglyceride levels in February 1986 and a 
lipid profile in February 1989, and records relating to the 
appellant's placement in a mandatory weight loss program.  

Private medical records indicated that the appellant suffered 
a heart attack in June 1994, and that he suffered from three-
vessel atherosclerotic heart disease and 
hypercholesterolemia.  He has been diagnosed with CAD.  (See, 
e.g., VA examination reports of April 2003, and January 
2007).  Thus this case will turn on whether his currently 
diagnosed CAD is medically related to the in-service findings 
and symptoms.  Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

The Board notes that there are several opinions regarding the 
etiology of the veteran's current CAD.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in doing so, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  With regard to medical evidence, 
an assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

Evidence to support the veteran's claim involves an April 
1996 medical opinion from the appellant's cardiologist.  This 
opinion indicates that the veteran furnished the doctor with 
April 1981 Fort Belvoir emergency room records concerning 
chest pain, and mentions an EKG report, which the doctor 
characterized as "not functioning normally," and a 
laboratory report dated February 6, 1989, which the doctor 
characterized as showing high cholesterol levels.  The doctor 
also mentioned the veteran's risk factors of strong family 
history, smoking, and elevated cholesterol. On the basis of 
these records, the doctor expressed the opinion that "all of 
these findings tend to support the fact that [the veteran] 
was developing his coronary heart disease while on military 
service."  

Additionally, there is a March 2003 statement from a private 
examiner in which he reports that he had reviewed a private 
record and that if the veteran had hypertension in service, 
this could be related to hypertension over time.  

There is negative evidence in this claim as well.  In April 
2003, the veteran was examined by VA.  His history was 
documented and he was examined.  The examiner found that the 
veteran has CAD.  It was noted that he did not have 
documented CAD while in service, though he had risk factors 
such as obesity, smoking and high cholesterol which 
contributed to coronary atherosclerosis.  It was reported 
that there was no evidence to suggest that military life per 
se was a contributing factor since the same risk factors in a 
civilian environment would have caused the same result.  

The veteran was examined by VA in January 2007.  The claims 
file was reviewed and a medical history was taken.  The 
veteran was examined and CAD, atrial fibrillation and 
hypertension were diagnosed.  The examiner opined that the 
veteran's CAD heart disease, including hypertension and 
atrial fibrillation were less likely as not caused by or a 
result of his hyperlipidemia.  It was noted that the veteran 
had 3 risk factors while in the military-hyperlipidemia, 
obesity and smoking.  It was noted that he was treated 
multiple times for obesity and was discharged due to failure 
to meet the weight standards.  It was reported that he did 
not have any consistent elevated blood pressure readings 
while on active duty and his EKG's were normal.  The examiner 
addressed the April 1996 private clinician's statement that 
the veteran had hyperlipidemia while on active duty.  It was 
stated that this was noted on a single reading in the medical 
record and was not indicative of a chronic condition.  The VA 
examiner reported that there is no evidence of a cardiac 
related condition prior to 1989.  

The Board finds the determinations by the VA examiners, most 
particularly the January 2007 examiner, to be more 
persuasive.  While the private examiners referred to some 
records that they reviewed, neither private examiner 
indicated that a review of the claims file was performed, and 
neither supplied a complete examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  By 
contrast, both VA examiners performed a complete examination 
of the veteran, and the January 2007 examiner stated that the 
claims file had been reviewed.  The March 2003 private 
statement is speculative, and does little more than propose 
that it is possible the veteran's hypertension is related to 
service.  Such speculation is not legally sufficient to 
establish service connection. See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  This stated opinion, then, falls short of 
the level of certainty necessary.  Additionally, the January 
2007 examiner reviewed and addressed the April 1996 private 
statement noting that despite the statement, there was no 
evidence of cardiac related condition prior to 1989.  

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters 
such as the etiology of his CAD or when the disease was first 
manifested.  See Bostain v. West, 11 Vet.   App. 124, 127 
(1998).  Based on the above, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Board finds that the signs and symptoms noted during service 
are not related to his current cardiac pathology.  

Duties to Notify and Assist
 
VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The initial denial of this claim occurred in October 1997.  
The RO's January 2004, December 2005, and March 2006 letters 
described the evidence needed to support the veteran's claim 
for service connection.   They informed the veteran of what 
the evidence must show to establish entitlement, what had 
been done on his claim, what information or evidence VA 
needed, what the veteran could do to help with his claim, 
when and where to send information or evidence, and VA's duty 
to assist him.  While he was not specifically told to send 
evidence he had in his possession, in the two earlier 
letters, he was so informed in the March 2006 letter.  
Further the record shows that he did submit evidence in his 
behalf.  The notice was sent after the initial denial.  
However, notice was subsequently sent prior to certification 
to the Board.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.  The requisite 
notice was ultimately provided to the appellant before the 
final transfer and certification of the case to the Board, 
and he had ample time in which to respond to the notice 
letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issues on appeal will not result in any prejudice to 
the appellant.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  A supplemental statement of 
the case, which included properly informing the veteran in 
this regard was sent in April 2007.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
opinions records have been obtained.  He has not identified 
any records which could be pertinent to his claim that have 
not been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection for coronary artery disease (CAD) is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


